Order, Supreme Court, New York County (Rosalyn Richter, J.), entered June 7, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
The court erred in granting defendant’s summary judgment motion in this action where infant plaintiff allegedly slipped on a puddle of water in an aisle in defendant’s store. The testimony from defendant’s store manager regarding the store’s general maintenance procedures failed to satisfy defendant’s burden of making a prima facie case of entitlement to summary judgment on the basis that it lacked constructive notice of the alleged water hazard. There were insufficient details provided regarding the last time the aisle had been checked prior to the accident or about the actions of defendant’s staff on the date of the accident (see Porco v Marshalls Dept. Stores, 30 AD3d 284 [2006]; Jacques v Richal Enters., 300 AD2d 45 [2002]). Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.